              Case 1:21-cr-00118-RCL Document 43 Filed 03/05/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

      UNITED STATES OF AMERICA,

      v.                                                       Case No. 1:21-cr-118-RCL

      ERIC GAVELEK MUNCHEL and
      LISA MARIE EISENHART,

              Defendants.


                                       MEMORANDUM ORDER

             Before the Court is the government's motion [36] to supplement the record on appeal.

I.         BACKGROUND

             The defendants are each charged with four felonies stemming from their alleged

     participation in a mob that stormed the Capitol on January 6, 2021. Following their arrests on

     criminal complaints in Nashville, the defendants appeared before a Magistrate Judge in the Middle

     District of Tennessee for their initial appearances, preliminary hearings, and-pursuant to the

     government's motions for pretrial detention-detention hearings. The Magistrate Judge ordered

     both defendants conditionally released pending trial. See Order Setting Conditions of Release ,

     United States v. Munchel, No. 3 :21-mj-2668 (M.D. Tenn. Jan. 22, 2021 ); Order Setting Conditions

 of Release, United States v. Eisenhart, No. 3:21-mj-2679 (M.D. Tenn. Jan. 25, 2021).

            The government promptly sought review of both release orders. As the case had not yet

 been assigned to a judge, Chief Judge Beryl A. Howell initially handled those motions. See LCrR

 57.14(e).      She stayed both release orders pending appeal, ECF Nos. 4, 7, and ordered both

 defendants transported to this District, ECF Nos. 5, 8, 9. On the day the defendants arrived in this

 District, the grand jury indicted them, ECF No. 21, and the case was assigned to this Court.
           Case 1:21-cr-00118-RCL Document 43 Filed 03/05/21 Page 2 of 6




         The Court immediately scheduled an arraignment and detention hearing.                        Prior to the

hearing, the Court received defendant Munchel's exhibits-papers and a DVD-from the Chief

Judge's chambers. The Court also received from the government digital copies of exhibits, which

the government had previously lodged with the Chief Judge. 1 The government's exhibits consisted

of a series of videos and partial transcripts of one of those videos. None of the exhibits, either

from the government or defendant Munchel, were formally filed with the Clerk of Court.

         The Court arraigned the defendants. See Tr. 6:14-7:13 (Feb. 17, 2021), ECF No. 32.

Following arraignment, the Court entertained the government's oral motion for detention based on

the offenses contained in the indictment. Id. at 7: 15-19. The Court granted the government's

motion and ordered the defendants held without bond.                    See Detention Order, ECF No. 25;

Detention Order, ECF No. 26; see also Mem. Op., ECF No. 24. Consequently, the Court denied

as moot the government's motions to review the Magistrate Judge's release orders . Mem. Order

(Feb. 17, 2021), ECFNo. 27.

         Both defendants appealed the Court's detention orders. Notice of Appeal, ECF No. 30;

Notice of Appeal, ECF No. 31 .

         After the defendants appealed, the government filed all of its exhibits with the Court under

seal. ECF No. 35; see also Order (Mar. 3, 2021), ECF No. 37 (sealing exhibits). Now before the

Court is the government's motion to supplement the record on appeal with one of the exhibits it

lodged with the Court: a 50-minute video that defendant Munchel filmed with a chest-mounted



1
  The government apparently provided those exhibits to the Court without providing them to defense counsel. That
was procedurally improper. Ex parte'communications are disfavored . See, e.g., United States v. George, 786 F. Supp.
 11, 16 (D.D.C. 1991 ). And the government offers no reason to justify its ex parte lodging of exhibits. At the same
time, the government expressly disclosed that it would be providing the primary video to the Court. See Appeal, ECF
No. 3 at 9 (noting that Munchel's iPhone video "will be made available to the Court"). Given that the defendants
should have known that the Court had the full video and given that the Court proceeded by proffer at the detention
hearing- allowing the defendants to proffer anything depicted in the full video regardless of whether the video had
been admitted into evidence-the Court cannot say that the government's lodging was substantively improper.

                                                         2
                Case 1:21-cr-00118-RCL Document 43 Filed 03/05/21 Page 3 of 6




       iPhone on January 6. The parties have fully briefed the motion. See Mot., ECF No. 36, 39, 41;

       see also Order (Mar. 3, 2021) (setting expedited briefing schedule in light of Circuit briefing

       schedule).

 II.       LEGAL ST AND ARD

               Rule lO of the Federal Rules of Appellate Procedure governs the record on appeal. The

       papers and exhibits filed in the district court, any transcript of the district court proceedings, and

       the district court's docket entries constitute the record on appeal. See Fed. R. App. P. 10(a). The

       Rules oblige the district court to settle disputes about the record, see Fed. R. App. P. l0(e)(l), and

       empower it to supplement the record "[i]f anything material to either party is omitted from or

       misstated in the record by error or accident," Fed. R. App. P. 10( e )(2).

              At its core, Rule 10 seeks to respect the district court's role as fact-finder by confining

       appeals to the evidence the district court considered. See 16A Wright & Miller, Federal Practice

       and Procedure§ 3956.1 (5th ed. Oct. 2020 update). The purpose of Rule l0(e) is to ensure that

       the record on appeal accurately reflects the record on which the district court relied. Id. at§ 3956.4.

III.      ANALYSIS

              The parties agree that the video is not currently part of the record on appeal. The Court,

       however, disagrees. The government lodged the video with the Court, but it did not file it under

       the procedures required by Rule 49(b) of the Federal Rules of Criminal Procedure until after the

       defendants appealed. Mere delivery of an exhibit to chambers-without evidence that the court

       considered the evidence-does not suffice to incorporate the exhibit in the record on appeal. See

   Robinson v. Sanctuary Rec. Grps., 589 F. Supp. 2d 273, 275 (S.D.N.Y. 2008); see also Wright &

   Miller, supra§ 3956. l. But when a piece of evidence was submitted to the district court, discussed

   at a hearing, and relied upon in an opinion, it is properly before the court of appeals regardless of

   whether the clerk enters the evidence on the docket. See Townsend v. Columbia Operations, 667

                                                         3
            Case 1:21-cr-00118-RCL Document 43 Filed 03/05/21 Page 4 of 6




F.2d 844, 848-49 (9th Cir. 1982); cf Eyerman v. Mary Kay Cosmetics, Inc., 967 F.2d 213, 216-

    17 (6th Cir. 1992) (approving decision to supplement record to include such evidence). That is

precisely what happened here: the government submitted the video to the Court, the government

discussed the evidence at the hearing, see, e.g., Tr. 9: 17-19, 10:9-13, 35:24-36:2, 48:20-22, 50:9-

    11, 53:10-20, and the Court discussed the video in its opinion, see Mern. Op. 3-4, 12, 15.

Accordingly, the video is a part of the record on appeal. If the record as transmitted to the Circuit

does not properly reflect that it includes the video, the Clerk of Court should correct the record to

clarify any confusion.

          The video is not in the record on appeal, not because it is not a part of the record, but

because of accident or error by the parties and the Court. Thus, the government is entitled to the

relief it seeks.

          The video is clearly material. The Court relied extensively on the video in describing the

facts underlying its detention determination because it provided the best evidence of the

defendants' conduct on January 6. See Mem. Op. 3-4, 12, 15 (citing video more than two dozen

times). For the Circuit to review the Court's factual findings and conclusions of law, it must have

the video before it.

          And, if the video was excluded from the record, it was by error. 2 The video should have

been explicitly included in the record because the Court considered and relied on the video and the

record should "reflect[] what actually occurred in the [Court]." Townsend, 667 F.2d at 849.




2The government says it failed to formally submit the video to the Clerk of Court because it "mistakenly believed [its
exhibits] had been provided, in their entirety, to the magistrate court in the Middle District of Tennessee[.]" Mot. 2.



                                                          4
           Case 1:21-cr-00118-RCL Document 43 Filed 03/05/21 Page 5 of 6




         The defendants argue that the record should not be supplemented because the government

provided the video to the Court on an ex parte basis. 3 That argument fails because the defendants

do not connect their objection to the Rule 10(e)(2)(B) inquiry. They cite no provision of the

Federal Rules of Criminal or Appellate Procedure and no cases in support of their contention that

Rule 10(e)(2)(B) forbids the Court from supplementing the record with materials received on an

ex parte basis. The Court has not located any authority for that proposition.                    CJ   Convertino v.

U.S. Dep't of Justice, 795 F.3d 587, 591 n.l (6th Cir. 2015) (noting that court of appeals

supplemented record pursuant.to Rule 10(e)(2)(C) to include transcript of ex parte proceedings);

United States v. Reyes, 596 F. App'x 800, 804 (11th Cir. 2015) (upholding Rule 10(e) order when

ex parte communications led to drafting of the order itself); United States v. Riley, 336 F. App'x

269, 271-72 (3d Cir. 2009) (affirming district court after district court put ex parfe

communications in the record during a Rule l0(e) hearing). Nor would the Court expect to . The

point of Rule l0(e) is to ensure that the Circuit has an accurate record of the proceedings below,

not to litigate potential objections to the evidence in that record. The defendants' objections are

irrelevant to deciding the government's motion to supplement.

         Therefore, the record on appeal should be supplemented to make clear that it includes the

video.




3The defendants also object to the government 's ex parte submission of a rough transcript of the iPhone video and of
Capitol security videos. As the government has not sought to supplement the record on appeal with those exhibits and
as the Court did not rely on those exhibits in reaching its detention determinations, the Court does not address those
objections in resolving this motion .

                                                          5
                Case 1:21-cr-00118-RCL Document 43 Filed 03/05/21 Page 6 of 6




IV.      CONCLUSION

               For the reasons stated, the government's motion is GRANTED and the record on appeal

      is ORDERED supplemented with the iPhone video. The Clerk of Court shall certify and forward

      the record, as supplemented, forthwith. See Fed. R. App. P. 10(e)(2), 1 l(b)(l).

               IT IS SO ORDERED.·


                                                                        ~         (,     ;/~
       Date:      ~ / ~/ :Z 1
               - - - -- - - -                                            Royce C. Lamberth
                                                                         United States District Judge




                                                      6
